Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24,27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites “wherein the first communication channel is near field communication”.   Claim 22 from which Claim 24 depends recites establishing communication with a NFC channel.  Accordingly, Claim 24 appears to disclose communication using two NFC channels.  The examiner notes that Applicant’s invention appears to function via communication through two distinct types of communication channel.  (See. E.g., Applicant’s fig. 3-6).  

Claim 27 recites “establishing wireless communication with a user computing device using a first communication channel; establishing wireless communication with a user computing device using a near field communication (NFC) channel… wherein the first communication channel is one of near field communication or Bluetooth light energy.”  Accordingly, Claim 27 appears to disclose communication possibly using two NFC channels.  The examiner notes that Applicant’s invention appears to function via communication through two distinct types of communication channel.  (See. E.g., Applicant’s fig. 3-6).  

Accordingly, this may constitute new matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 16, 20, 21, 22, 23, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yin CN105590200A in view of Rupp 20050101295 in view of Trifetti 20110016051



Regarding Claim 16,
A computer-implemented method comprising: 
establishing wireless communication between a user computing device and an electronic point of sale terminal using a first communication channel, 
the first communication channel being one of a Bluetooth low energy (BLE) channel, a Wi-Fi (802.11 standard) channel, and a radio frequency identification channel; 
establishing communication between the user computing device and the electronic point of sale terminal using a near field communication (NFC) channel; communicating an identification message from the user computing device to the electronic point of sale terminal via the NFC channel, 

“1. A method for data transmission of moving the near-field payment performed in a user equipment, the method comprising: 
establishing a first communication link based on near field communication with the POS terminal; the first communication link after the establishment, the POS terminal to establish a secure channel for the first transaction request associated with interaction through which a secure channel with the POS terminal; 
establishing a second communication link with the POS terminal, wherein, as compared to the first communication link, the communication distance of the second communication link longer and faster, and the second communication link is arranged to transmit data in an encrypted manner via the second communication link way, the user device and the POS transaction terminal and a second response related to the interaction.” (Yin, claim 1)
The examiner interprets Yin’s NFC to read on Applicant’s second communication channel and Yin’s second communication link to read on Applicant’s first communication channel.

Yin does not explicitly disclose
the identification message including a unique identifier for the user device …
communicating a payment confirmation amount message from the user computing device to the electronic point of sale terminal via the first communication channel, the payment confirmation amount message confirming that the electronic point of sale terminal is permitted to charge a purchase amount associated with contents of a virtual shopping cart.

Rupp is directed to a cashless payment system with payment confirmation.  (Rupp, abstract, “The amount to be paid is, for example, entered by the shop keeper or casher in the POS unit. The POS unit transmits the amount to be paid via the short range interface to the mobile terminal 3. The mobile terminal 3 displays the amount to be paid, asking the user to confirm the amount and approving the payment. When the user 4 gives his approval, the mobile terminal 3 sends the mobile subscriber identity stored in the subscriber identification module of the mobile terminal 3 via the short range interface to the POS unit 51. The POS unit 51 sends the received mobile subscriber identity and payment data describing the financial transaction via the communication network 2 to the payment interworking server 6. Such payment data contains, for example, the amount to be paid, the kind of billing system which shall be used for the financial transaction and data identifying an account of the shop holder the amount should be transferred to.”, para 0023).   The confirmation could be via Bluetooth (ie. first communication channel).  (Rupp, para 0009, “According to a preferred embodiment of the invention, the mobile terminal is connected to a POS unit (POS=Point of Sales) via a short-range interface and at least a part of the communication between the mobile terminal and the payment interworking unit is carried over this POS unit. The short range interface is, for example, a short range radio interface like a bluetooth interface or a infrared interface.”)  The examiner interprets SIM identification data to be unique.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Yin with the confirmation of Rupp with the motivation of conducting mobile payments.  (Rupp, abstract)  

Yin does not explicitly disclose
and an indication of communication channels that the user computing device is configured to use; and
Trifetti is directed to a system for authenticating payments over different types of communication channels.  (Trifetti, abstract).  Trifetti discloses that a mobile device can communicate which communications channels it is capable of using.  (Trifetti, para 0067, “In some embodiments, data stored in the mobile device profile database 152 indicates the types of communication channels that are available for the mobile device 120. In some other embodiments, the communication channels of the mobile device 120 may be identified by receiving a device characteristic indicator from the merchant 130. When the user 110 initiates the payment with the merchant 130 (step 301), a server computer or an access device in the merchant 130 may receive a device characteristic indicator from the mobile device 120 of the user 110 and send the device characteristic indicator to the remote service 170 along with the payment initiation request.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Yin and Rupp with the channel indicator of Trifetti with the motivation of making mobile payments.  (Trifetti, abstract).

Regarding Claim 20, Yin, Rupp and Trifetti disclose the method of claim 16.

wherein the first communication channel is Bluetooth light energy and the second communication channel is at least one of near field communication, Wi-Fi (802.11 standard), or radio frequency identification (RFID).
“ According to another aspect of the present disclosure, there is provided a user equipment for a mobile payment near field, comprising: a security application configured to provide secure storage of sensitive information and the operating environment; near field communication module, configured into the POS terminal to establish a first communication link based on near-field communication;” (Yin, para 0016).  “The method according to claim 1, wherein the second communications link is a WiFi link or a Bluetooth link.” (Yin, claim 9)


Regarding Claim 21, Yin, Rupp and Trifetti disclose the method of claim 16.

wherein the first communication channel and the second communication channel are each at least one of near field communication, Bluetooth low energy, Wi-Fi (802.11 standard), or radio frequency identification.
“ According to another aspect of the present disclosure, there is provided a user equipment for a mobile payment near field, comprising: a security application configured to provide secure storage of sensitive information and the operating environment; near field communication module, configured into the POS terminal to establish a first communication link based on near-field communication;” (Yin, para 0016).  “The method according to claim 1, wherein the second communications link is a WiFi link or a Bluetooth link.” (Yin, claim 9)

Regarding Claim 22, 
See prior art rejection of claim 1



Regarding Claim 23, Yin, Rupp and Trifetti disclose the system of claim 22.

establishing wireless communication with a point of sale terminal using a first communication channel;
establishing wireless communication with a point of sale terminal using a second communication channel;
transmitting a first type of communication data to the point of sale terminal via the first communication channel;
transmitting a second type of communication data to the point of sale terminal via the second communication channel; and
See prior art rejection of claim 16

Regarding Claim 24, Yin, Rupp and Trifetti disclose the system of claim 22.
Wherein the first communication channel is near field communication

“ According to another aspect of the present disclosure, there is provided a user equipment for a mobile payment near field, comprising: a security application configured to provide secure storage of sensitive information and the operating environment; near field communication module, configured into the POS terminal to establish a first communication link based on near-field communication;” (Yin, para 0016).  “The method according to claim 1, wherein the second communications link is a WiFi link or a Bluetooth link.” (Yin, claim 9)

Regarding Claim 25, Yin, Rupp and Trifetti disclose the system of claim 22.
Wherein the first communication channel is Bluetooth light energy.
“ According to another aspect of the present disclosure, there is provided a user equipment for a mobile payment near field, comprising: a security application configured to provide secure storage of sensitive information and the operating environment; near field communication module, configured into the POS terminal to establish a first communication link based on near-field communication;” (Yin, para 0016).  “The method according to claim 1, wherein the second communications link is a WiFi link or a Bluetooth link.” (Yin, claim 9)


Claims 17, 18, 19, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Yin CN105590200A in view of Rupp in view of Trifetti in view of Sarath Pillai, “What is TCP MULTIPATH and how does MULTIPATH in TCP work”, 10/28/2013, available at https://www.slashroot.in/what-tcp-multipath-and-how-does-multipath-tcp-work 



Regarding Claim 17, Yin, Rupp and Trifetti disclose the method of claim 16.

Yin does not explicitly disclose
wherein the first section of the communication data and the second section of the communication data are transmitted to the point of sale terminal in an intended order.
Pillai is directed to an article discussing TCP multipathing.  “A good example of multi homing is a tablet or a multimedia phone that is attached to both mobile networks (either through GPRS or a 3G connection) & a local WiFi network.  A better example of multi homing is a server machine/ or a networking router, that is connected to two Internet Service Providers. These routers and server machines often purchase multiple network connection links from multiple Internet Service Providers, to achieve multi homing functionality.  The major advantage of having a multi homing server or a router is that even if something happens to one network link (or say something happens to one ISP), the server/router will still remain connected through the other ISP.  To summarize this, multi homing is primarily done for achieving better redundancy in networks. Please don't forget the fact that multi homing will increase your cost because you will have to pay multiple ISP's for maintaining your redundant links.  Now as I have told, multi homing is primarily designed for better redundancy (which means if one link goes down due to some reason, the other can be used to reach the target destination). But you can never use both the links simultaneously at one time to communicate.  The major road block that the networking world has faced till now was that, we were unable to use these two networking links (multi homed), simultaneously for one TCP connection. Which means if I have to communicate with yahoo, even-though I have two network connection, I have to use either of them to communicate. And I have to use that one connection till the end of that TCP session.  If you think logically, its simply waste of networking resources. Because I can achieve better connectivity and throughput if I was able to use both of the connections together at one time to communicate with yahoo in a single TCP session.”  (Pillai, pp.2-3)  “Is there any method to use multiple paths with the two connection links available, in a single connection ?  The answer to that question is YES. Both the connections can be used together for one single connection (i must not say can be used, because some of them have already started to use this.) The technology that can be used to achieve this is called MPTCP or Multi Path TCP. There is a huge benefit of using both the connections at one time together. Two of those main benefits as far as an end user is concerned are outlined in the below bullet points. 1.  MPTCP (Multi path TCP) will increase the bandwidth it will increase the bandwidth because two connection links with two separate paths are used in a single connection. Due to congestion if one path is only providing a small percentage of its bandwidth, the other path can also be utilized. Hence the total bandwidth for a MPTCP connection will be the combined bandwidth used by both the paths/links”  (Pillai, p.5)  TCP messages are broken into digital packets and sent in a certain sequence.  “Data is broken into smaller chunks and are send one by one..Each packet send has a sequence number attached to it. The beginning sequence number is randomly selected, and is incremented by one for each packet sent. The receiving side rebuilds the original data by assembling each packet received with the help of order of sequence numbers.”  (Pillai, p.4)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Yin, Rupp and Trifetti with the multipath communication of Pillai with the motivation of increasing bandwidth and redundancy.  (Pillai, p.2)

Regarding Claim 18, Yin, Rupp and Trifetti disclose the method of claim 16.

transmitting a first bit of the communication data via the first communication channel and transmitting an additional bit of the communication data via the second communication channel.
See prior art rejection of claim 17.

Regarding Claim 19, Yin, Rupp and Trifetti disclose the method of claim 16.

transmitting a first bit of the first section of the communication data via the first communication channel and transmitting an additional bit of the first section of the communication data using the second communication channel.
See prior art rejection of claim 17.

Regarding Claim 19, Yin, Rupp and Trifetti disclose the method of claim 16.

transmitting a first bit of the second section of the communication data via the first communication channel and transmitting an additional bit of the second section of the communication data via the second communication channel.
See prior art rejection of claim 17.

Regarding Claim 20, Yin, Rupp and Trifetti disclose the method of claim 16.
transmitting a first bit of the second section of the communication data via the first communication channel and transmitting an additional bit of the second section of the communication data via the second communication channel.
See prior art rejection of claim 17.



Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Rupp in view of Trifetti in further view of  SALGARELLI 20090235074

Regarding Claim 26, Yin, Rupp and Trifetti disclose the system of claim 22.

Yin does not explicitly disclose
wherein the first type of communication data is an identification message and 

SALGARELLI is directed to a transaction terminal utilizing two communication channels.
“ According to another example, the system could be used in user loyalty circuits, typically used in gas stations. In this case, the terminal could be installed next to the refueling unit, where the user must authenticate with their authentication means in order to get the loyalty points provided by the gas station manager.  The transaction request received by the terminal 10 is identified by a plurality of transaction TRANS identification codes. According to one embodiment, the plurality of transaction identification codes TRANS comprises a terminal identification code TERMINAL_ID, a transaction identification code TRANS_ID, a user identification code USER_ID.sub.i, and a transaction server identification code SC_ID.”   (Salgarelli, para 0017-19)


the second type of communication data is at least one of a payment credential, a purchase price, an purchase item identifier, or a confirmation message.

“A system for performing a transaction comprises a terminal adapted to perform a transaction required by a user, user authentication means and a transaction server adapted to communicate with the terminal. The user authentication means comprise a first and a second authentication device adapted to communicate with the terminal through respectively a first communication channel and second communication channel and comprise storage means for storing respective first and second user authentication keys. The transaction server comprises storage means for storing, for each of the authentication devices, respective first and second server authentication keys. In particular, the first authentication keys are distinct from the second authentication keys.” (Sagarelli, abstract)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Yin, Rupp and Trifetti with the communication types of Sagarelli with the motivation of authenticating payments.  Id.

Claims 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Rupp 

Regarding Claim 27,

A user computing device; 
An electronic point of sale terminal; 
the electronic point of sale terminal being physically configure according to computer executable instructions for: 
establishing wireless communication with a user computing device using a first communication channel; establishing wireless communication with a user computing device using a near field communication (NFC) channel; 
transmitting a first type of communication data to the user computing device via the first communication channel; 
transmitting a second type of communication data to the user computing device via the NFC channel; and 
See prior art rejection of claim 16 regarding Yin and Rupp

receiving a third type of communication data from the user computing device via at least one of the first communication channel or the NFC channel; 

Yin discloses that multiple type of information could be conveyed to the POS. “The method according to claim 1, wherein the first interaction conducted between the user equipment and the POS terminal includes one or more of the following operations: application selection, application initialization, reading application data, and generating dynamic application ciphertext.” (Yin, claim 2). 

wherein the first communication channel is one of near field communication or Bluetooth light energy.
See prior art rejection of claim 16.

Regarding Claim 29, Yin and Rupp disclose the system of claim 27.
Wherein the third type of communication data is a sales receipt
 “In the user equipment, the second communication module configured to receive push from the value-added service system via the POS terminal electronic receipt.”  (Yin, para 0021)
“Meanwhile, the network transmission speed of the second communication link is faster to help after the completion of the transaction, value-added services system push electronic sign purchase orders, small electronic tickets, vouchers, coupons and other ticket information to the user equipment, further improve the user payment experience.  The information push way both for the online transaction process, but also for off-line transaction process”  (Yin, para 0006)

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Rupp in further view of  SALGARELLI 20090235074

Regarding Claim 28, Yin, Rupp disclose the system of claim 27.
See prior art rejection of claim 26

Claims 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Rupp in view of Pillai

Regarding Claim 30, Yin, Rupp disclose the system of claim 27.

establishing wireless communication channel with the point of sale terminal using a third communication channel,  and transmitting a fourth type of communication data to the point of sale data via the third communication channel.
The examiner notes that Yin discloses establishing at least 2 wireless connections with a POS terminal in order to communicate transactional data.  (See prior art rejection of claim 16).  Yin discloses that multiple type of information could be conveyed to the POS.  “The method according to claim 1, wherein the first interaction conducted between the user equipment and the POS terminal includes one or more of the following operations: application selection, application initialization, reading application data, and generating dynamic application ciphertext.” (Yin, claim 2).  Given that Pillai discloses the benefits of establishing a plurality of networking connections in order to achieve redundancy and increased bandwidth, adding a third channel on top of a first and second channel is believed to be an obvious modification.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Yin and Rupp with the channels of Pillai with the motivation of achieving communication redundancy.  (Pillai, p.2, “Pillai is directed to an article discussing TCP multipathing.  “A good example of multi homing is a tablet or a multimedia phone that is attached to both mobile networks (either through GPRS or a 3G connection) & a local WiFi network.  A better example of multi homing is a server machine/ or a networking router, that is connected to two Internet Service Providers. These routers and server machines often purchase multiple network connection links from multiple Internet Service Providers, to achieve multi homing functionality.  The major advantage of having a multi homing server or a router is that even if something happens to one network link (or say something happens to one ISP), the server/router will still remain connected through the other ISP.  To summarize this, multi homing is primarily done for achieving better redundancy in networks.”)

In addition, In re Harza (see MPEP §2144. 04 (VI) (B) states the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It is the examiner's position that no new and unexpected result is produced, therefore, the modification of duplicating parts is not a patentable feature for the invention as claimed. As a result, requiring a rationale for modifying a reference is moot because the modification is, under Harza, not a patentable feature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/               Primary Examiner, Art Unit 3687